 NATIONAL ASSOCIATION OF BROADCAST EMPLOYEESNational Association of Broadcast Employees and Techni-cians(AFL-CIO-CLC) and PooleBroadcasting Compa-ny. Case 7-CB-1685May 20, 1970DECISION AND ORDERBy MEMBERS FANNING, BROWN AND JENKINSOn October 29, 1969, Trial Examiner Thomas F.Maher issued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged inthe unfair labor practice conduct alleged in the complaintand recommending that the, complaint be dismissed inits entirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed exceptionsand a supporting brief and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its entirety'In adopting the Trial Examiner's recommendation that the complaintbe dismissed in its entirety we rely only on his alternative finding,as delineated in his Decision, that the alleged violation was mootat the time of the hearingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a chargefiled on January18, 1968,by Poole Broadcasting Compa-ny against National Association of Broadcast Employeesand Technicians (AFL-CIO-CLC), referred to hereinas the Union or NABET, the Regional Director forRegion 7 of the National Labor Relations Board, hereincalled the Board, issued a complaint on October 14,1968, against Respondent on behalf of the General Coun-sel of the Board alleging violations of Section 8(b)(3)of the National Labor Relations Act, as amended (29U.S.C., Sec. 151,et.seq.),herein called the Act. Inits duly filed answer Respondent, while admitting certainallegations of the complaint, denied the commissionof any unfair labor practice.'603Pursuant to notice a trial was held before me inFlint,Michigan, where parties were present, represented.by counsel, and afforded full opportunity to be heard,examine and cross-examine witnesses, present oral argu-ment, and file briefs with me. Briefs were filed byRespondent and the Charging Party on September 2,1969.Upon the commencement of his cross-examinationofRespondent'sRegionalDirector,GeorgeMaher,whom Respondent had called as a witness in its behalfcounsel for the Charging Party, requested that he begiven time "to examine the witness' statement," refer-ring to the pretrial affidavit given by Maher to theGeneral Counsel and presumably then in the GeneralCounsel's possession but not previously shown to coun-sel.Upon Respondent's objection and after argumenton the issue I refused to require the statement to bedelivered to counsel. For the reasons which follow Ireaffirm my ruling at this'time.The National Labor Relations Board's Rules and Regu-lations, Series 8, as amended, leave no room for discre-tion in this matter. Thus Section 102.118 of the Rulesand Regulations, Series 8, as amended, states in pertinentpart that "after a witness called by the General Counselor by the charging party has testified . . : the Trial Exam-iner shall, upon motion of the respondent, order theproduction of any statement of such witness in thepossession of the General Counsel which relates tothe subject matter as to which the witness has testified:"As the rule is specifically limited to witnesses calledby the General Counsel or, charging party, which Maherwas not, and as it vests the right to inspect solelyin the Respondent it is clear that the Charging Party'scounsel has no standing under the Board's rules toinspect the document.' The suggestion that Ra-RichManufacturing Corporation,121NLRB 700,, permitsof'a different interpretation and thus constitutes a rever-salof the clear language of. the above quoted ruleisnot, conceivable. In point of time, it is to be notedthe rule was promulgated on October 24, 1958, 2 monthsafterthe Board's Ra-Rich decision. Nor is the decisionof the U.S. Court of Appeals for the Ninth CircuitinHarvey Aluminum Inc. v. N.L.R.B.,355 F.2d 749,of any relevance to the issue at hand. The documentin question in the instant case was in the possessionof the Board's General Counsel. In theHarveycasethe document was in the possession of some otheragency of the government and being sought, not bya charging party, as here, but by the respondent, aparty entitled to documents in the possession of theGeneral Counsel. Finally, it has been held by the UnitedStatesCourt of Appeals that the Board's Rules donot permit general prehearing discovery.2 Charging Par-ty's counsel also sought, as preparation for his cross-examination, the notes taken by Maher during the collec-'Raser TanningCo. v N L R B ,276 F 2d 80 (C A 6),certdenied363U S 830, enf 122 NLRB 640,FilmInspectionService, Inc , 144NLRB 10404TexasIndustries, Inc vN LR B , 336 F 2d 128, 133 (C A 5),N L R.B v VaporBlastMfgCompany, 287 F 2d 402 (C A 7),RaserTanning Co v N L R B, supra182 NLRB No. 90 604DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich he had testified on direct examination. In theexercise of my discretion I refused counsel's request.Where, as here, "a witness does not use his notesor memoranda in court, a party has no absolute rightto have them produced and to inspect them. "3Upon consideration of the entire record, includingthe briefs filed with me, and specifically upon my obser-vation of each witness appearing before me,4 I makethe following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE EMPLOYERPoole Broadcasting Company, the Charging Partyherein, is a Michigan corporation maintaining a televisionbroadcasting station and place of business in Flint, Michi-gan. During the year ending December 31, 1967, Poole,in the course and conduct of its business, receivedin excess of $500,000 in revenue from the sale of broad-cast time, of which in excess of $50,000 was receivedfrom customers outside the State of Michigan who adver-tised nationally sold products. During the same perioditpurchased materials and services valued in excessof $50,000 which were transported and delivered toitsFlint,Michigan, station directly from points locatedoutside the State of Michigan.rUpon the, foregoing agreed-upon facts I conclude andfind that Poole Broadcasting Company is, an employerengaged in commerce- within the meaning ^ of Section2(2), (6), and (7) of the Act.11.THE STATUS OF THERESPONDENTIt is admitted by all.parties and I accordingly concludeand find that National Association of Broadcast Employ-ees and Technicians(AFL-CIO-CLC) is and at,all rele-vant times has been a labor organization within themeaning of Section 2(5) of the Act.III.THE ISSUEDemandsfor aprofit sharing plan and a multipleduties grievance clause as mandatory subjectsfor bar-gaining.IV.THE ALLEGEDUNFAIR LABOR PRACTICESA. Sequence of Events5Respondent was first certified by the Board in Case7-RC-6184 on May 15, 1964, as the collective-bargainingrepresentative of the employees of television stationWJRT-TV, then owned by the Goodwill Stations Inc.Goldman vU S, 316 U S 993, 995Bishop and Malco,Inc , dlbl aWalker's,159 NLRB 1159, 1161The findings herein are based upon the credited testimony of theCompany's vice president,AlbertJGillen,awitness called by theGeneral Counsel,and upon the documentary evidence submitted bythe General CounselThereafter, on September 5, 1964, Goodwill and NABETexecutive a collective agreement in behalf of the employ-ees in the certified unit, designated as follows:All production and maintenance employees nowor hereafter employed at Station WJRT in Flint,Michigan, or at the WJRT transmitter in the Cityof Chesaning, Michigan, but excluding office clericalemployees, sales, traffic, promotion employees, on-the-airpersonnel,andnewsmen, professionalemployees, guards and supervisors as defined inthe . . . Act . . . and as certified by the Boardin Case No. 7-RC-6184.IOn September 9', 1965, WJRT-TV was sold by Good-will to Capital City Broadcasting Co., which immediatelyresold it to WJRT Inc., which in early 1963 changedits corporate name to Poole Broadcasting, Charging Partyherein. Poole retained the employees covered in thebargaining unit and assumed the obligations of the 1964agreementwith therUnion.Among the employees of Poolenotcovered by thecollective agreement were three individuals describedas "program traffic employees" which included the conti-nuity writer. On April 12, 1967, NABET filed a represen-tation petition with the Board" to represent these employ-ees, describing them as "traffic employees, continuityemployees and reproduction and mail employees" andstating the total number to be four. Thereafter, onAugust 18, 1967, following an election in the votinggroup encompassing these employees, the RegionalDirector certified NABET as the representative of theemployees the following unit:All program traffic employees, including the continu-itywriter; but excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act, and all other employees.Thereafter, on November 9, 1967,, upon petition of theCompany and subsequent agreement by NABET, theRegional Director, in Case 7-AC-10, amended the certi-fication of the employees initially, described as a votinggroup, and included them as part of the overall produc-tion and maintenance unit which had been originallycertified in 1964 and, in whose behalf the outstanding1964 agreement had been executed.Meanwhile, on September 28 and October 19 and27, 1967, and thereafter on November 15 and 28, whenthe certification had been amended, negotiations wereconducted between the Company and NABET specifical-lyconcerning the program traffic, employees and thecontinuity writer. At the outset the Union asked thata separate contract be negotiated for the three employ-ees,whereas the Company, relying upon the originalvoting proposition in the election involving these three,insistedthat they had voted to be added to theexistingunit, thus negating any general impression that a separateagreement was anticipated. It was because of this diff er-ence of opinion and what was actually an error inthe certificationlanguage in,,Case 7-RC-7995 that theCompany sought and obtained thru Case 7-AC-10 the"Case 7-RC-7995 NATIONAL ASSOCIATION OF BROADCAST EMPLOYEESclarification noted above(supra)whereby the amendedcertification placed the three individuals involved intothe overall bargaining unit.Apart from the issue of separate. contracts, eventuallyresolved, the Union made two proposals at the firstbargainingsession,on September 28, which form thebasis for the instant dispute. Thus Union RepresentativeMaher stated that he was going to demand a "mulipleduties" clause in behalf of the three newly added employ-ees. This clause, as submitted, read as follows:Where operating errors occur while employees areperforming multiple duties, such errors shall beconsidered in extenuation of the facts.The stated reason for the need of such a clause, asdescribed by Maher first at the bargaining session andthereafter at the hearing before me, was that theseemployees were doing a job that required a high degreeof concentration and could not contend with too manyinterruptions to their work. Accordingly, to the extentthat they were called upon to do other work,, theiraccountability for any errors in their prime job as aresult should be tempered by an understanding on man-agement'spart of the nature of the prime job andappropriate allowance made.At the same September28 meetingMaher also pro-posed the institution of a profit-sharing arrangementfor the three involved employees, and at the next meet-ing, on October 19, reduced the proposal to writing.The proposal read as follows:PROPOSED WJRT RETIREMENT OR PROFITSHARING PLANThe Company agrees to establish an appropriateRetirement Benefit 'Plan or, as an alternative, aProfit Sharing Plan to become effective as of theeffective date of this Agreement.If the Company chooses to institute a Profit SharingPlan for the employees in the Traffic and ContinuityDepartments of WJRT, the basis of the plan willbe a contribution by the Company amounting toa proportionate allocation of 15% of the GrossProfit before taxes; and contribution by the Compa-ny to be allocated into individual accounts creditedto the employees.sUpon the presentation of these items to it by theUnion the Company, 'through its vice president, AlbertJ.Gillen, told Maher while it felt it had no obligationto bargain the multiple duties clause which he had submit-ted to the bargainingsessionsthey would be willingto consider it. Thereafter, at the fourth bargaining ses-sion,November 15, Gillen informed Maher that theCompany had considered the multiple duties clause sub-mitted previously and that they "found it necessaryto reject this." In so doing, Gillen testified:ItoldMr.Maher that we rejected the multipleduties clause for numerous reasons: one, the clauseitselfwe felt was impossible to administer, sincethe decision would have to be made of what isconsidered a multiple duty; and we had no onewise enough to be able to decide for that, from605various duties of all-employees; to this matter ofemployees' discipline rights, etc.; it had been cov-ered in the contract; it already was covered inthe contract.We had a provision, a just causeprovision, for termination of the existing contract.There was a grievance procedure which was avail-able to the employees, that was written into thecontract, which procedure followed by an employ-ee, if they took proper steps, could be carriedup to and through arbitration.At the last of the five bargaining sessions, on November28,Maher stated that he was still insisting on a multipleduties clause.At the third or fourthmeeting,October 27 or Novem-ber 15, Gillen announced that the Company had consid-ered the profit-sharing plan and would reject it. Gillentestified that he gave the following as the Company'sreasons;And the reasons we were going to reject it were,one: that theexistingcontract speaks for the issueof prior bargaining of the very same item whichhad been signed by both NABET and Goodwill;and, therefore, consistent with the position thattheN.L.R.B. had directed in this case; that wehad no obligation, therefore, to bargain this subjectwhen it had already been bargained out of the,existingagreement. Further, that fifteen percentof the gross profit of the company, for three people,on its merits, would not possibly stand up goingthrough the Internal Revenue Service. This wasbased on discussing that particular issue with mycounsel.And those are the reasons we rejectedit.Called by General Counsel as rebuttal witness the Com-pany's vice president and treasurer, Robert Battersby,testified with respect to the bargaining sessions, eachof which he attended and participated in. In describingthe Company's consideration of Maher's demands Bat-tersby, corroborated Gillen's account, thus:...The Company's position was that we weren'tsure that we had to consider them but we wereconsidering them and discussing them and weregoing to give him an answer. And it would probablybe at the nextmeeting.At the followingmeeting,we did discuss them further and told him thatwe would reject them, based on the merits ofthe proposal.What that amounted to was: numberone, we felt the multiple duties clause, as it wasproposed, would be impossible to administer andwe felt that what we were presently doing wassufficient and was operating well and that is takinginto consideration all factors in relationship to dis-charge.TRIAL EXAMINER: Yousay you rejected theseon the merits?THE WITNESS: Yes, sir.TRIAL EXAMINER: Allright; excuse me for inter-rupting.,THE WITNESS: We explained that we thoughtthat the contract adequately covered this, basedon the clause that said dismissal because of just 606DECISIONSOF NATIONALLABOR RELATIONS BOARDcause only; and the other articles in the contractwhich covered such things as dismissal, grievanceand arbitration.On the profit sharing plan, weexplained that we had talked to our tax consultantsand they advised us that our chances of havinga plan such as proposed approved were practicallyniland that we further thought that proposing aprofit sharing plan for three out of seven employeeswas not the correct thing to do, in relationshipto other employees. And we rejected it on thatbasis.Because, at the hearing, I was particularly concernedwith the extent of bargaining on the two disputes issuedI pursued the matter further, thusTRIAL EXAMINER: Mr. Battersby, would yourepeat for me the reasons the company gave toMr. Maher when it rejected his proposal for theprofit sharing plan?THE WITNESS: That we felt there was a seriousquestion as to the legality of the plan of the threeemployees under the I.R.S. rules and secondly,we felt that to have a profit sharing plan for onlythree employees out of the total company, wasunrealistic.TRIAL EXAMINER: What reason was given bythe company to Mr. Maher when you rejectedhis proposal for a multiple duties clause?THE WITNESS: The company's position was thatwe felt the plan, as it was submitted, the multipleduties clause, would be impossible to administerand we felt that the present way of handling thesituation was better than what was being proposed;and we felt that the articles and sections underthe agreement which covers discipline, dismissal,grievance and arbitration, were much better thanwhat they were proposing.TRIAL EXAMINER: Were any other reasons givenfor rejecting either of those two proposals?THE WITNESS: No, sir. I don't think that wegave any other reasons.'Up to and through the last of the five bargainingsessions,ending onNovember 28, 1967, Maher statedinbehalf of the Union that he was still bargainingfor a multiple duties clause and a profit-sharing planfor the three employees recently added to thebargainingunit.Contemporaneous with the bargaining described abovea number of events occurred which would bear upon'As an apparent afterthought in answer to a series of questionspropound by counsel for the Company Battersby testified that at thefinal negotiation session Gillen,in receiving the Company's reasonsfor rejection of the Union's two proposals, stated that they had previouslyexpressed their and their lawyer's opinion that they did not have tobargain in these areas but that "we had to discuss them and considerthem "Ido not accept this meaningless reply as contradiction of the weightof testimony that both proposals were considered and rejected onthe meritsthe issue at hand. Thus, as has already been demonstrat-ed, after the Union had asked for a separate contractfor the three disputed employees, and anomoly in thecertification was detected wherein a separate bargainingunit had erroneously been established for them. Immedi-ately thereafter the Company sought and obtained, withunion agreement, an adjustment by way of Case 7-AC-10whereby the three were added to the overall unit; thuseliminatingthe Union's earlier basis for a separate con-tract; a position from which it thereafter withdrew.'Similarly during the course of the abortive bargainingsessions it was the Union, according to Gillen, thatsought to arbitrate the merits of its demands for thetwo disputed classes. Also, during the course of thesessions,while there does not appear to be an actualthreat of a strike to enforce the Union's demands Maherof the Union did state, in response to the Company'sinquiry, that the three employees had the right to strikein support of their demands, the question of their cover-age under the existing contract with its no-strike clausestillbeing an open one. Nor is it disputed that at thisjuncture Maher also stated that as free Americans theemployees covered by the contract had the right tocross or not cross a picket line as they saw fit.Upon the conclusion of the meeting of November28, 1967, the Union's demands for the two clauseswere still outstanding as was the Company's refusalto agree to either of them. From that time until June14, 1968, no bargaining meeting was held. Meanwhileon December 7, 1967, a charge was filed by the Unionagainst the Companyalleging anunlawful refusal tobargain in violation of Section 8(a)(5) of the Act, andthereafter on January18, 1968,during the pendencyof the Union's charge, the Company filed its chargein the instant proceedingalleging theUnion's refusalto bargain in violation of Section 8(b)(3) of the Act.The Regional Director dismissed the Union's chargeagainst the Company on June 14, 1968. Immediatelythereafter upon the Union's request a bargainingmeetingwas held between the parties. By that time the Unionhad dropped its request for the two disputed clauses.As a result of the meetingagreementwas reached withrespect to terms relating to the newly included threeemployees and an operative supplemental contract cover-ing them together with the other production and mainte-nance employees presently in force.B.The Contentions of the PartiesThe Union makes a number of contentions in supportof its position that the instant complaint be dismissed.Having established on the record that an agreementhad been reached during the pendency of this case,on October 1, 1968, and that neither of the two clauses,the multiple duties or profit sharing, had been included"Also, itis to be noted that Vice President Gillen's testimony inthis area indicates that in the original representation hearing in case7-RC-6184itwas the company that sought toexcludethe employeesin the category it would thereafter petition to include incase 7-AC-10 NATIONALASSOCIATION OF BROADCAST EMPLOYEESin this agreement it contends that the issue is mootand that the complaint should therefore be dismissedAlternativelyRespondentUnion claims that bothclauses were mandatory subjects of bargaining and thatits insistence to the point of impasse was properCounsel for the General Counsel and for the Companycontend that the Company had no obligation to bargainfor a separate agreement covering the program trafficemployees for whom the Union had been currentlycertified as bargaining representative and that the Union'sdemand for such an agreement to the point of impasseconstituted an unlawful refusal to bargain Further theproduction and maintenance agreement foreclosed man-datory bargaining on the Union's demand for a multipleduties clause and a profit-sharing clause, there havingbeen a waiver of such obligation implicit in the earlierbargaining for and execution of production and mainte-nance contract That is to say, the subjects had been"bargained out" in the 1964 negotiationsC Analysis and ConclusionsImplicit in the allegation that Respondent Union hassought to bargain for nonmandatory subjects beyondthe point of impasse is the theory that it has waivedits right to such continued bargaining as a consequenceof the bargaining on the subject that occurred priorto the execution of the outstanding agreement Thisallegation further implies that the waiver is "clear andunmistakable"A series of complicating factors raisesserious doubt,however,that a waiver,clear or unclear,could possibly have occurredFirst to be considered in this area is the coverageof the contract itself Executed in 1964 and admittedlyexcluding the program traffic and continuity employees,the very subject of this case,itobviously containedno benefits or established working conditions whichwould relate to them As if such a situation wouldneed proof I point to subsequent representation proceed-ings" that were found necessary to place the threeemployees in an adequate representation postureAnybargaining initiated on behalf of such employees directedto their wages and working conditions could hardly,under such a condition, be considered waived by acontract covering someone elseNor is it significantthat during the course of bargaining that the Unionmay have intermittently sought a separate contract forthe three employees They were entitled to an agreementof some sort in their behalf for that was the verypurpose of the two representation proceedingsAndwhile it is true there appears to have been periodicdifferences as to what form the agreement would take,certainly neither the Company nor the General Counselis in any position to urge this as a flaw in bargainingFor one of the representation proceedings, Case7-AC-10,was required to establish that the three werenot a separate unit,as originally certified,but actuallyan acretion to the overall unit And previously, in theoriginal representation case it was the Company thatCases 7-RC-7995 and 7-AC-10607insisted that the three employees be excluded fromthe bargaining unit(supra,fn8)So, if the Unionappears to have vacillated between a separate contractand a supplement to the old one it had ample justificationin the confusion which permeated the official proceedingsfrom the very beginning From the foregoing, therefore,it is clear that bargaining between the parties in behalfof the three program traffic and continuity employeeswas proper and that such demands as may have beenmade for a separate contract were, to say the least,excusableHaving concluded as I have that bargaining was prop-er, indeed it was required, it remains to be determinedwhat would be the appropriate subjects for bargainingIn this regard General Counsel claims that the itemsproposed by the Union's demand had actually been"bargained out", that is to say, waived "' It wouldseem from the very posture of the representation pro-ceeding that such could not have been the case Thethree employees were not even part of the unit whenthe production and maintenance contract was executedSo, to conclude that bargaining subject matter had none-theless been disposed of so far as they were concernedwould have made the representation proceedings somuch idle gestureOn the contrary, certification oftheUnion as their representative carries with it anobligation to bargain in their behalf Such being thecase, the most logical subject of bargaining would bethe working conditions of the three employees involvedThus when Union Representative Maher proposed amultiple duties clause for these people he was proposingmachinery for the settlement of grievances," somethingthat was as essential a part of their terms and conditionsof employment as those varied subjects that are consist-ently viewed as mandatory subjects In this area ofcomparison I wouldsuggestsuch items as the Christmasbonus,12merit increases,13 safety,'4 work rules," andsubcontracting," to mention but a fewSimilarly, it cannot be denied that the establishmentof a profit-sharing plan is a mandatory subject for bar-gaining "This counsel for the General Counsel concedesas a general proposition but, "in the circumstance ofthis case, ' insists it is not a mandatory subject Thecircumstances he refers to is the structure of the planas it developed over the previous several years duringwhich time ownership of the Company was transferred(supra),financial arrangements made to accommodatethe newly established structure, and a trust agreement"'It is well established principle that following the execution of anagreement between the parties there is no obligation to bargain thereafterduring the term of the agreement upon a specific mandatory subjectof bargaining if the statutory right to bargain on this matter has beenclearlyunmistakably and unambiguousl> waivedHonolulu Star BulletinInc153 NLRB 763Bethlehem Steel Company136 NLRB 1500 1502zNew OrleansBoardof Trade Ltd152 NLRB 1258The Item Compan>108 NLRB 1634 enfd 220 F 2d 956 (C A 5)" Gulf PowerCompany156 NLRB 622Southland PaintCo157 NLRB 795PeerlessDistributing Co 144 NLRB 1510The Kroger Co164 NLRB 362 608DECISIONSOF NATIONALLABOR RELATIONS BOARDinstituted to compensate individuals employed at thetime of the corporate sale. All of these factors, it isclaimed, were factors that were discussed at the timethe overall contract was executed in 1964 and weredeterminants in the wage structure and trust arrange-ments agreed uponthen.This, it is contended, constituteda resolution of the profit-sharing issue and it wouldtherefore be deemed to have been "bargained out"or "waived" insofar as further bargaining on the subjectwas concerned.Two obstacles to this theory immediately emerge:(1) the three employees for whom Maher's demandwas made were never included in or contemplated bythe overall contract, and (2) flowing from this fact andthe complete aura of confusion that surrounds the inter-pretation of the profit-sharing plan and the substitutearrangements set forth in the record there most certainlyhas been no clear, unmistakable, or unambiguous deter-mination' to waive further bargaining with respect toa profit-sharing plan,particularlyas itwould apply toa group of employeeswhose presence in the 1964 bargain-ing was not only not contemplated, but who were actuallyexcluded from its coverage.Upon the foregoing, therefore, I would conclude andfind that the Union's demand for a multiple duties clauseand a profit-sharing clause, both as previously set forth(supra,)constituted a proper exercise of its right tobargain on mandatory bargaining subjects to the pointof impasse. Such being the case I find nothing in theUnion's conduct that would constitute an unlawful refus-al to bargain within the meaning of Section 8(b)(3).In any event I am not persuaded that the complaintof the Company was well founded. When the two clauseswere presented by Maher at the bargaining sessionsthe Company actually met the issue and discussed eachon its merits over several meetings, giving specific rea-sonswhy they could not agree to the inclusion ofthe clauses in the contract. The Company, after suchparticipation, can hardly then be heard to complainthat the subjects should not have been raised in thefirst place. For this further reason I would concludeand find that the Union has not violated Section 8(b)(5)of the Act.'"Alternatively, I am persuaded that the Union's conductalleged to be violative of the Act was actually mootat the time of the hearing before me. Assuming forpresent purposes that the Union's pursuit of its claimfor the two clauses was unlawful it has nonethelessreceded from its position and has executed a collectiveagreement which does not include the clauses originallydemanded. So, were an order issued in this matteritwould be to cease and desist from doing what hadbeen irretrievably abandoned a year before the hearing.In the circumstances, and upon consideration of theotherwise harmonious relationship that at all timesappears to have existed between the parties, no usefulpurpose would be served in the effectuation of theAct by requiring that an order be issued against theUnion."'RECOMMENDATIONIt is recommended that the complaint in this matterbe dismissed in its entirety.'"CfN LR B v Black-ClawsonCo, 21O F 2d 523 (C A6),GeneralElectric Company,163 NLRB 198, 213"'General ElectricCo ,167 NLRB865,PuertoRicanAmerican SugarRefinery Inc,136 NLRB 428, 431,Kentile,Inc ,145NLRB135, 137See alsoSohioChemical Company, AcrylonitnlePlant,141NLRB810,818-819